Exhibit 10.10D

 

AMENDMENT NUMBER THREE

to the

Warehouse Loan and Security Agreement

Dated as of February 10, 2000

as Amended and Restated to and including February 4, 2005

among

AAMES INVESTMENT CORPORATION

AAMES CAPITAL CORPORATION

AAMES FUNDING CORPORATION

and

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

 

This AMENDMENT NUMBER THREE is made this 29th day of July, 2005, among AAMES
INVESTMENT CORPORATION, AAMES CAPITAL CORPORATION, AAMES FUNDING CORPORATION,
each having an address at 350 South Grand Avenue, Los Angeles, California 90071
(each, a “Borrower” and collectively, “the Borrowers”) and GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat Road, Greenwich,
Connecticut 06830 (the “Lender”), to the Warehouse Loan and Security Agreement,
dated as of February 10, 2000 as amended and restated to and including February
4, 2005, by and between the Borrowers and the Lender, as amended (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.

 

RECITALS

 

WHEREAS, the Borrowers have requested that the Lender agree to amend the
Agreement to provide for the determination of the average aggregate amount of
Tranche A Advances plus Tranche C Advances on a quarterly basis;

 

WHEREAS, as of the date of this Amendment, the Borrowers represent to the Lender
that they are in compliance with all of the representations and warranties and
all of the affirmative and negative covenants set forth in the Agreement and are
not in default under the Agreement; and

 

WHEREAS, the Borrowers and the Lender have agreed to amend the Agreement as set
forth herein.



--------------------------------------------------------------------------------

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

SECTION 1. Effective as of July 29, 2005, the definition of “Applicable Margin”
in Section 1 of the Agreement is hereby amended to read in its entirety as
follows:

 

“Applicable Margin” shall mean, with respect to Advances that are Tranche A
Advances, Tranche B Advances, Tranche C Advances, Tranche D Advances and Tranche
E Advances the applicable rate per annum set forth below:

 

Tranche A Advances: 0.95%; provided, that if the average aggregate outstanding
amount of Tranche A Advances plus Tranche C Advances is less than $100,000,000,
(which shall be calculated by adding the daily aggregate outstanding amounts of
all Tranche A Advances and Tranche C Advances as of 5:00 p.m. (eastern time) on
each Business Day for the related quarter, and dividing such amount by the total
number of Business Days in such quarter), determined on a quarterly basis,
calculated on the last Business Day of any of the months of March, June,
September or December, then the Applicable Margin for the previous three month
period shall be 1.50%.

 

Tranche B Advances: 1.50%

 

Tranche C Advances: 1.75%

 

Tranche D Advances: 2.00%

 

Tranche E Advances: 2.00%.

 

SECTION 2. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.

 

SECTION 3. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Agreement, any
reference in any of such items to the Agreement being sufficient to refer to the
Agreement as amended hereby.

 

SECTION 4. Representations. The Borrowers hereby represent to the Lender that as
of the date hereof, the Borrowers are in full compliance with all of the terms
and conditions of the Agreement and no Default or Event of Default has occurred
and is continuing under the Agreement.

 

SECTION 5. Governing Law. This Amendment Number Three shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).

 

SECTION 6. Counterparts. This Amendment Number Three may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers and the Lender have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the day and year first above written.

 

AAMES CAPITAL CORPORATION

(Borrower)

By:    

Name:

  Jon D. Van Deuren

Title:

  Executive Vice President - Finance and Chief Financial Officer

AAMES FUNDING CORPORATION

(Borrower)

By:    

Name:

  Jon D. Van Deuren

Title:

  Executive Vice President - Finance and Chief Financial Officer

AAMES INVESTMENT CORPORATION

(Borrower)

By:    

Name:

  Jon D. Van Deuren

Title:

  Executive Vice President - Finance and Chief Financial Officer

GREENWICH CAPITAL FINANCIAL PRODUCTS. INC.

(Lender)

By:    

Name:

   

Title:

   